Opinion filed July 15, 2021




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00329-CR
                                   ___________

                PHILLIP ALVIN RODRIGUEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 161st District Court
                               Ector County, Texas
                       Trial Court Cause No. B-17-0410-CR

                      MEMORANDUM OPINION
       At his jury trial, Appellant, Phillip Alvin Rodriguez, pleaded guilty to the
offense of murder. The jury found Appellant guilty of murder, found that he had not
acted under the immediate influence of sudden passion, and assessed his punishment
at imprisonment for fifty years and a fine of $10,000. We modify the trial court’s
judgment and affirm as modified.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has filed a response to counsel’s Anders brief. In his response,
Appellant raises various contentions, and this court has considered each of them. In
addressing an Anders brief and a pro se response, a court of appeals may only
determine (1) that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error or (2) that arguable grounds
for appeal exist and remand the cause to the trial court so that new counsel may be
appointed to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record, and we agree
with counsel that no arguable grounds for appeal exist.1
        We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a Time
Payment Fee of $25. In light of the recent opinion of the Court of Criminal Appeals
in Dulin, we conclude that the time payment fee must be struck in its entirety as


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2
prematurely assessed. See Dulin v. State, 620 S.W.3d 129, 133 & n.29 (Tex. Crim.
App. 2021). When the trial court erroneously includes fees as court costs, we should
modify the trial court’s judgment to remove the improperly assessed fees. See
Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013).
       Accordingly, we modify the trial court’s judgment and the bill of costs to
delete the time payment fee of $25, without prejudice to a time payment fee being
assessed later “if, more than 30 days after the issuance of the appellate mandate,
[Appellant] has failed to completely pay any fine, court costs, or restitution that he
owes.” See Dulin, 620 S.W.3d at 133.
       We grant counsel’s motion to withdraw; modify the judgment of the trial court
to delete the time payment fee of $25; and, as modified, affirm the judgment of the
trial court.


                                                    PER CURIAM


July 15, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3